UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Small Cap Growth Fund (formerly DWS Small Cap Growth Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 41 Tax Information 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Management Process In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. For its most recent fiscal year ended September 30, 2014, Class A shares of Deutsche Small Cap Growth Fund returned 3.71%, in line with the Russell 2000® Growth Index return of 3.79%. The past 12 months represented a period of moderation for small-cap stock returns following strong momentum in 2013. The fund’s fiscal year had a positive start last October, as the federal government shutdown came to an end and a favorable jobs report and improved GDP growth sparked additional positive sentiment. Stocks ended 2013 in record-high territory. In contrast, the first quarter of 2014 was less positive for stocks as uncertainty regarding the impact of severe winter weather on the U.S. economy and weakness in emerging markets gave investors pause. By early March, however, equities had reached record territory again, but loftier valuations and rising tensions in Ukraine sparked a round of profit taking, especially in small caps, with growth stocks declining more than value stocks. By the end of June, small caps were once again near all-time highs as the U.S. economy continued to see renewed strength in payrolls and manufacturing. However, rising geopolitical tensions in Ukraine, worries over reduced growth in China and Europe, and increased valuations dampened confidence in July, and especially September. The possibility that the U.S. Federal Reserve Board (the Fed) would raise interest rates by mid-2015 also weighed on investor sentiment, as did a number of weak economic releases. Positive Contributors to Fund Performance For the period, strong stock selection in the health care and materials sectors contributed to fund performance. With regard to sector allocation, an underweight in information technology and an overweight in energy were additive. The top individual security-level contributors to relative performance during the fund's most recent fiscal year ended September 30, 2014 included Zeltiq Aesthetics, Inc., U.S. Silica Holdings, Inc., and Puma Biotechnology, Inc. Zeltiq, the market leader in non-invasive fat reduction, saw its share price rise significantly based on continued positive momentum for the company’s CoolSculpting procedures. U.S. Silica, one of the largest domestic producers of commercial silica used for fracking wells, benefited from the fact that the supply/demand dynamics of its "frac sand" continue to improve. Puma is a development-stage biotechnology company that focuses on cancer therapies. Market strength for Puma was driven by positive late-stage clinical data for its drug neratinib to treat early-stage breast cancer. "We continue to position the fund for sustained economic recovery, and remain focused on our bottom-up stock selection process." Negative Contributors to Fund Performance Stock selection in industrials, information technology and financials detracted from results. In addition, sector allocation had a negative effect on returns, based mainly on an overweight in consumer discretionary and underweights to health care and industrials. The largest individual detractors from performance on a company level included Chart Industries, Inc., SunEdison, Inc. and Sunshine Heart, Inc. Chart Industries, a leading global manufacturer of equipment used in the production and storage of natural gas, saw its shares decline based on slowing demand from China for natural gas-fueled vehicles, and also LNG (Liquid Natural Gas) project delays. We held the shares at the end of the period because we believed that Chart Industries was positioned to benefit from the U.S. energy renaissance. SunEdison develops and manages solar power projects and has been successful at raising substantial cash by spinning out the YieldCo TerraForm Power, Inc. SunEdison shares have pulled back due to valuation concerns, but we held the company at the end of the period, as we felt that its management will execute well as they spin out a second YieldCo. Sunshine Heart, an emerging medical device company, detracted on disappointing news regarding its device for heart failure. Enrollment in the study for the device is going slower than expected, but we continued to hold the stock as of period end because we believe that there may be significant benefits of the device to a large population of heart failure patients. Outlook and Positioning We believe that the conclusion of the Fed’s quantitative easing program, extended equity valuations and reduced earnings growth could weigh on equity market performance. Thanks to the improved state of company payrolls and manufacturing activity, in addition to pent-up demand for capital equipment by businesses, the U.S. economy appears to be on firmer ground. Thus, third-quarter earnings reports will be an important barometer of market performance going forward. We continue to position the fund for sustained economic recovery, and remain focused on our bottom-up stock selection process. We are committed to keeping the fund fully invested and to hold world-class companies with solid managements, strong growth prospects and attractive product niches and pricing power. Ten Largest Equity Holdings at September 30, 2014 (16.4% of Net Assets) 1. Zeltiq Aesthetics, Inc. Provides medical services 2.2% 2. Cavium, Inc. Provides semiconductor processors that enable intelligent networking, communications and security applications. 1.7% 3. Tyler Technologies, Inc. Provides end-to-end information management solutions and services for local governments 1.7% 4. Virtusa Corp. Global information technology services company 1.6% 5. Puma Biotechnology, Inc. Development stage biopharmaceutical company 1.6% 6. Ultimate Software Group, Inc. Designs, markets and supports Web-based and client-servers 1.6% 7. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.5% 8. Cognex Corp. Develops and markets machine vision systems 1.5% 9. Providence Service Corp. Provides privatized family social services 1.5% 10. MAXIMUS, Inc. Provides program management and consulting services 1.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 53 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest-capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. A YieldCo is a publicly traded company similar to a master limited partnership that purchases assets from a parent company in order to create cash flow for investors. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 3.71% 17.03% 6.73% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.25% 15.65% 6.10% Russell 2000® Growth Index† 3.79% 15.51% 9.03% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 2.94% 16.09% 5.89% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.15% 15.98% 5.89% Russell 2000® Growth Index† 3.79% 15.51% 9.03% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 2.93% 16.16% 5.93% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.93% 16.16% 5.93% Russell 2000® Growth Index† 3.79% 15.51% 9.03% Class R 1-Year Life of Class* Average Annual Total Returns as of 9/30/14 No Sales Charges 3.50% 13.75% Russell 2000® Growth Index† 3.79% 15.40% Class S 1-Year 5-Year Life of Class** Average Annual Total Returns as of 9/30/14 No Sales Charges 3.98% 17.34% 5.84% Russell 2000® Growth Index† 3.79% 15.51% 7.70% Institutional Class 1-Year 5-Year Life of Class** Average Annual Total Returns as of 9/30/14 No Sales Charges 4.01% 17.51% 5.93% Russell 2000® Growth Index† 3.79% 15.51% 7.70% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.47%, 2.39%, 2.22%, 1.81%, 1.23% and 1.03% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R shares commenced operations on May 1, 2012. The performance shown for the index is for the time period of April 30, 2012 through September 30, 2014, which is based on the performance period of the life of Class R. ** Class S and Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through September 30, 2014, which is based on the performance period of the life of Class S and Institutional Class. † The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Capital Gain Distributions, Twelve Months $ Investment Portfolio as of September 30, 2014 Shares Value ($) Common Stocks 95.2% Consumer Discretionary 15.8% Auto Components 4.2% American Axle & Manufacturing Holdings, Inc.* Fox Factory Holding Corp.* Gentherm, Inc.* Tenneco, Inc.* Hotels, Restaurants & Leisure 4.9% Buffalo Wild Wings, Inc.* (a) Jack in the Box, Inc. Life Time Fitness, Inc.* Red Robin Gourmet Burgers, Inc.* (a) Zoe's Kitchen, Inc.* Household Durables 1.6% Ethan Allen Interiors, Inc. (a) Ryland Group, Inc. (a) Media 0.7% Sinclair Broadcast Group, Inc. "A" Specialty Retail 4.4% ANN, Inc.* DSW, Inc. "A" Outerwall, Inc.* (a) Penske Automotive Group, Inc. The Children's Place, Inc. Consumer Staples 3.8% Food & Staples Retailing 2.2% Casey's General Stores, Inc. The Fresh Market, Inc.* (a) United Natural Foods, Inc.* Food Products 1.6% Boulder Brands, Inc.* Hain Celestial Group, Inc.* Energy 4.7% Energy Equipment & Services 0.9% Dril-Quip, Inc.* Oil, Gas & Consumable Fuels 3.8% Diamondback Energy, Inc.* Goodrich Petroleum Corp.* (a) PDC Energy, Inc.* Western Refining, Inc. Financials 4.9% Banks 2.3% Banco Latinoamericano de Comercio Exterior SA "E" Talmer Bancorp., Inc. "A" TriState Capital Holdings, Inc.* Consumer Finance 2.6% Encore Capital Group, Inc.* Portfolio Recovery Associates, Inc.* Health Care 22.2% Biotechnology 5.6% Anacor Pharmaceuticals, Inc.* Cancer Genetics, Inc.* Isis Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* (a) PTC Therapeutics, Inc.* Puma Biotechnology, Inc.* Retrophin, Inc.* Spectrum Pharmaceuticals, Inc.* Sunesis Pharmaceuticals, Inc.* Synta Pharmaceuticals Corp.* Health Care Equipment & Supplies 7.5% CONMED Corp. HeartWare International, Inc.* Insulet Corp.* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 5.9% Centene Corp.* Kindred Healthcare, Inc. Molina Healthcare, Inc.* (a) Providence Service Corp.* Universal American Corp.* Life Sciences Tools & Services 1.2% PAREXEL International Corp.* Pharmaceuticals 2.0% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Industrials 15.3% Aerospace & Defense 1.8% DigitalGlobe, Inc.* HEICO Corp. Commercial Services & Supplies 0.7% Team, Inc.* Construction & Engineering 1.2% Primoris Services Corp. Electrical Equipment 1.8% AZZ, Inc. Thermon Group Holdings, Inc.* (a) Machinery 3.8% Altra Industrial Motion Corp. Chart Industries, Inc.* (a) Manitex International, Inc.* WABCO Holdings, Inc.* Professional Services 3.4% TriNet Group, Inc.* TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.1% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* Trading Companies & Distributors 0.5% NOW, Inc.* (a) Information Technology 22.6% Communications Equipment 0.7% Ciena Corp.* (a) Electronic Equipment, Instruments & Components 2.4% Cognex Corp.* IPG Photonics Corp.* Internet Software & Services 1.8% Cornerstone OnDemand, Inc.* CoStar Group, Inc.* IT Services 4.5% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 5.1% Advanced Energy Industries, Inc.* Cavium, Inc.* RF Micro Devices, Inc.* (a) SunEdison, Inc.* (a) Ultra Clean Holdings, Inc.* Software 8.1% Aspen Technology, Inc.* Proofpoint, Inc.* (a) PTC, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Materials 5.1% Chemicals 1.9% A Schulman, Inc. Minerals Technologies, Inc. Construction Materials 1.3% Eagle Materials, Inc. Metals & Mining 1.9% Haynes International, Inc. U.S. Silica Holdings, Inc. (a) Telecommunication Services 0.8% Diversified Telecommunication Services inContact, Inc.* Total Common Stocks (Cost $95,301,852) Rights 0.1% Pharmaceuticals Furiex Pharmaceuticals, Inc.* (Cost $140,756) Warrants 0.1% Health Care Sunesis Pharmaceuticals, Inc., Series A, Expiration Date 3/31/2016* Sunesis Pharmaceuticals, Inc., Series B, Expiration Date 3/31/2016* Total Warrants (Cost $60,901) Exchange-Traded Fund 1.3% SPDR S&P Biotech ETF (a) (Cost $1,386,840) Securities Lending Collateral 13.8% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $16,215,121) Cash Equivalents 3.5% Central Cash Management Fund, 0.05% (b) (Cost $4,151,609) % of Net Assets Value ($) Total Investment Portfolio (Cost $117,257,079)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $117,976,256. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $16,473,470. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,583,202 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,109,732. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $15,458,209, which is 13.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
